Citation Nr: 0009861	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  96-12 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1963 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for a higher rating 
for his service-connected PTSD is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).

The Board observes that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).

In this case the veteran originally filed a claim to 
establish service connection for PTSD on July 29, 1988.  The 
veteran was subsequently granted service connection by way of 
a Board decision dated in May 1994.  The veteran was then 
assigned a 10 percent rating by way of an RO rating decision 
dated in February 1995.  The 10 percent rating was made 
effective as of July 29, 1988, the date of receipt of the 
veteran's claim.

The veteran has disagreed with the assignment of the 10 
percent disability rating.  As noted above, when an appellant 
disagrees with the initial assignment of a disability rating, 
separate ratings can be assigned for separate periods based 
on the facts founds.  

The veteran has been afforded several VA examinations during 
the course of his appeal, dating back to a private 
examination in August 1988.  At various times the primary 
diagnosis has been a disorder other than PTSD.  Further, the 
veteran was afforded a VA examination in April 1998 where the 
examiner described the appellant's PTSD as moderate to severe 
and assigned a Global Assessment of Functioning (GAF) score 
of 40.  However, the results of the objective portion of the 
examination failed to substantiate a basis for such a 
determination.  Finally, the veteran was afforded a VA 
psychological examination in January 1999.  The examiner 
termed the veteran's impairment due to PTSD as mild.  
However, the examination report failed to comply with the 
requirements of DSM-IV and 38 C.F.R. §§ 4.125, 4.130 (1999).  
Namely, the report failed to assign a GAF score.

The Board notes that the regulations used to evaluate mental 
disorder disabilities were revised in November 1996.  The RO 
referred to the amended regulations in a supplemental 
statement of the case issued in June 1998.  However, the RO 
has not had an opportunity to adjudicate the veteran's claim 
for possible staged ratings under Fenderson and using both 
the old and new regulations as appropriate.

Finally, the veteran is in receipt of Social Security 
Administration (SSA) disability benefits.  The claims file 
contains several letters from the SSA that detail the 
veteran's monthly benefit amount.  However, there are no 
records associated with the file that reflect the basis for 
the veteran's SSA benefits.  The pertinent SSA records need 
to obtained and associated with the claims file.  VA has a 
duty, under 38 U.S.C. § 5107(a), to assist the appellant in 
developing the facts pertinent to his well-grounded claim, 
including obtaining all relevant SSA records regarding his 
disability and employability.  Tetro v. West, No. 97-1192 
(U.S. Vet. App. Apr. 4, 2000)

In light of the above developments, the veteran's case is 
REMANDED for the following action:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who may possess additional 
records pertinent to his claim for a 
higher rating for PTSD.  After securing 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of those treatment records 
identified, which have not been 
previously secured.  Any records received 
should be associated with the claims 
folder.

2.  The RO should contact the Social 
Security Administration for the purpose 
of obtaining a copy of the record upon 
which the veteran was awarded SSA 
disability benefits, as well as the 
medical records relied upon concerning 
that claim.  Any records received should 
be associated with the claims folder. 

3.  The RO should schedule the veteran 
for a VA psychiatric examination, in 
order to determine the extent of the 
service-connected PTSD.  All necessary 
tests and studies, including appropriate 
psychological studies (if determined to 
be necessary by the psychiatrist), should 
be conducted in order to identify and 
describe the symptomatology attributable 
to PTSD.  The report of examination 
should contain a detailed account of all 
manifestations of the disability(ies) 
found to be present.  If there are found 
to be psychiatric disorder(s) other than 
PTSD, the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.  
The examiner must also comment on the 
extent to which PTSD affects occupational 
and social functioning.  A multi-axial 
assessment should be conducted, and a 
thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (GAF score), with an 
explanation of the numeric code assigned, 
is to be included.  As well, he or she 
should attempt to quantify the degree of 
impairment in terms of the nomenclature 
set forth in the former criteria (38 
C.F.R. 4.132, Diagnostic Code 9411 
(1996)).  The claims folder and a copy of 
this remand must be made available to the 
physician for review in conjunction with 
the examination.

4.  Thereafter, the RO should 
readjudicate the veteran's claim for a 
higher evaluation for PTSD.  The 
veteran's PTSD should be evaluated on the 
basis of all of the evidence of record 
and against 38 C.F.R. § 4.130 (1999), and 
38 C.F.R. § 4.132 (1996).  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


